In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-052 CV

____________________


WILLIAM KNOKE, Appellant


V.


THERESE M. YUROSEK, COUNTY OF MONTGOMERY, 

CONROE INDEPENDENT SCHOOL DISTRICT, AND 

MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT #7, Appellees




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 02-09-05952 TX




MEMORANDUM OPINION (1)
	William Knoke, appellant, filed a motion to dismiss this appeal.  The Court finds
that this motion is voluntarily made by the appellant prior to any decision of this Court and
should be granted.  Tex. R. App. P. 42.1(a)(1).  No other party filed a notice of appeal.
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.	
										PER CURIAM

Opinion Delivered May 20, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.